                         Case 2:19-cv-02059-JCM-VCF Document 25 Filed 04/03/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   Aquarius Gaming, LLC, Golden
                         Entertainment, Inc. and Jesse Baye
                     8
                     9                                UNITED STATES DISTRICT COURT

                10                                            DISTRICT OF NEVADA

                11
                         SHAWN HEGEDUS,
                12
                                        Plaintiff,                            Case No.: 2:19-cv-02059-JCM-VCF
                13
                                 vs.
                14                                                            STIPULATION AND ORDER TO
                         AQUARIUS CASINO RESORT; business                     EXTEND TIME TO FILE
                15       entity unknown; GOLDEN                               STIPULATION OF DISMISSAL AND
                         ENTERTAINMENT INC., DBA AQUARIUS                     PROPOSED ORDER
                16       CASINO RESORT; DARREL FRANKLIN,
                         an individual; JESSE BAYE, an individual and         (FIRST REQUEST)
                17       DOES 1-20, inclusive; ROE
                         CORPORATIONS 1-20, inclusive,
                18
                                        Defendants.
                19
                20              Defendants Aquarius Gaming, LLC (misnamed as Aquarius Casino Resort), Golden
                21       Entertainment, Inc., Darrel Franklin, and Jesse Baye, by and through their counsel, Jackson Lewis
                22       P.C., and Plaintiff Shawn Hegedus, by and through his counsel, Richard Harris Law Firm, hereby
                23       stipulate, subject to the Court’s approval, to extend the time for the parties to file a stipulation and
                24       proposed order for dismissal of this matter until June 8, 2020. This Stipulation is submitted and
                25       based upon the following:
                26                1.    The parties reached an agreement to settle their claims at the Early Neutral
                27        Evaluation Conference before Magistrate Judge Nancy J. Koppe on February 20, 2020. The
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-02059-JCM-VCF Document 25 Filed 04/03/20 Page 2 of 2




                     1     parties were ordered to complete settlement and submit a stipulation and proposed order for

                     2     dismissal no later than April 9, 2020. See ECF No. 24.

                     3                   2.     The parties’ efforts to complete settlement have been delayed due to the public

                     4     health and safety issues caused by COVID-19. Defendants Aquarius Gaming, LLC and Golden

                     5     Entertainment, Inc. have temporarily ceased all business operations, and will continue to do so

                     6     in accordance with the directive of Governor Steve Sisolak. The Governor’s shutdown directive

                     7     was recently extended to April 30, 2020.

                     8                   3.     Due to these circumstances, the Parties agree it is appropriate that the deadline to

                     9     file a stipulation and proposed order for dismissal be extended 60 days, up to and including June

                10         8, 2020.

                11                       4.     Should circumstances change such that a shorter or a longer stay is appropriate, the

                12         parties will immediately and jointly notify the Court.

                13                       5.     This request is made in good faith and not for the purpose of delay.

                14                    Dated this 3rd day of April, 2020.

                15       RICHARD HARRIS LAW FIRM                                      JACKSON LEWIS P.C.

                16
                         /s/ Burke Huber                                              /s/ Deverie J. Christensen
                17       Richard Harris, Bar #505                                     Deverie J. Christensen, Bar #6596
                18       Burke Huber, Bar #10902                                      Daniel I. Aquino, Bar #12682
                         801 S. Fourth Street                                         300 S. Fourth Street, Suite 900
                19       Las Vegas, NV 89101                                          Las Vegas, Nevada 89101

                20       Attorneys for Plaintiff                                      Attorneys for Defendants
                21
                22                                                           ORDER

                23                                                    IT IS SO ORDERED:
                24
                25
                                                                      United States District Court/Magistrate Judge
                26
                                                                               April 6, 2020
                                                                      Dated: _________________________
                27
                         4841-0855-5961, v. 1
                28
Jackson Lewis P.C.
                                                                                  2
    Las Vegas
